Citation Nr: 0903070	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for seborrheic dermatitis.

2.  Entitlement to an initial increased evaluation for 
migraine headaches rated as 30 percent disabling from March 
15, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to March 
1999.

The first issue is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision rendered 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted an 
increased evaluation for seborrheic dermatitis to 10 percent 
effective November 15, 2002, the date of receipt of a claim 
for increase.  38 C.F.R. § 3.400(0)(2) (2008).

The second issue is before the Board on appeal from a March 
2002 rating decision which granted service connection for 
migraine headaches and assigned a 10 percent evaluation 
effective March 15, 1999.  The Board remanded the appeal for 
additional development in December 2003.  In April 2004, the 
RO increased the evaluation for migraine headaches to 30 
percent effective from March 15, 1999, the day after 
separation from active service.  


FINDINGS OF FACT

1.  The veteran's skin disorder is manifested by itching, 
scaling, crusting, shedding, hyperpigmentation and slight 
disfigurement of the face and scalp that covers no more than 
10 percent of the exposed area affected and 5 percent of the 
non-exposed area affected.

2.  The veteran's migraine headaches are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87, 
Diagnostic Code 7806 (2008).

2.  The criteria for an initial 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.124(a), Diagnostic Code 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
applies equally to all five elements of a service connection 
claim.  Id.

The veteran was sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the issue of an increased rating claim for 
seborrheic dermatitis, a letter dated in March 2005 was sent 
by VA to the veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in August 2005, and October 
2005 and February 2006.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The veteran was provided notice as to the evidence needed to 
substantiate her claim in the March 2005 letter.  She was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by her and what evidence the 
VA would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also set forth 
the rating criteria and effective dates in satisfaction of 
Dingess/Hartman, 483 F.3d at 1311.

However, the Board also acknowledges a recent decision from 
the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Such specific notice was not provided to the veteran.  Thus, 
there is presumed prejudicial error.  However, in Sanders, 
the Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the veteran was provided some information 
essentially in accordance with Vazquez-Flores in the March 
2005 letter.  The veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and he should 
completely describe all symptoms, their frequency and 
severity and other involvement, extension and additional 
disablement caused by the disability.

Further, the veteran demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant were tailored to the 
pertinent symptoms of dermatitis as related to the diagnostic 
criteria.  She submitted supporting evidence and lay 
statements and addressed how evidence in this case supported 
the award of a higher rating.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The veteran discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  
Therefore, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

With respect to the issue of an initial increased rating for 
migraine headaches, prior to initial adjudication of the 
veteran's claim, a letter dated in August 2001, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate her claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist her in obtaining evidence, 
but that it was ultimately her responsibility to give VA any 
evidence pertaining to her claim, including any evidence in 
his possession.  See Pelegrini II, supra.  Subsequent VCAA 
letters were sent in February 2004 and March 2005 in 
connection with the claim.  Although these letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to her, since she was subsequently 
provided adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in August 2005, and October 2005 and February 2006.  
Mayfield III.   

This appeal arises, in part, from disagreement with the 
initial evaluation following the grant of service connection 
for migraine headaches.  With respect to notice under the 
holding in Vazquez-Flores, the pertinent case law reflects 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Dingess/Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The veteran's service medical records, and VA treatment 
records have been obtained to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
provided VA examinations in June 1999, January 2002, April 
2003 and October 2004.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's service-connected seborrheic dermatitis is 
currently rated a under Diagnostic Code 7806 for dermatitis 
or eczema.  See 38 C.F.R. § 4.27 (2008).  

Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned where there is involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806 (2008).  A 30 percent evaluation 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A maximum evaluation 
of 60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability.  Id.

The Board notes that the VA issued new regulations for 
evaluating skin disabilities, effective October 23, 2008.  
Because the veteran's claim was filed prior to the effective 
date of the change in regulations, the new regulations are 
inapplicable to the case.  See 73 Fed. Reg. 54, 708 (Sept. 
23, 2008).

The veteran's migraine headaches are rated pursuant to the 
provisions of Diagnostic Code 8100.  Under Diagnostic Code 
8100, a 30 percent rating, there must be characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
when there are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (2008).

Prior to discussing the merits of the veteran's claim, the 
Board observes that the assignment of a particular diagnostic 
code is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application of a veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has found no other rating codes which are 
"more appropriate" than those used by the RO in this case.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Seborrheic Dermatitis 

In this case, the veteran contends she is entitled to an 
increased rating for dermatitis because her skin condition 
causes constant itching, flaking, scaling, and irritation.  
She reported that her skin breaks out in rashes and sores 
that cause her embarrassment and a reluctance to be seen in 
public.  The veteran submitted lay statements to support her 
contentions.  

In an April 2003 VA QTC examination, the veteran reported 
recurrent lesions, itching, crusting, shedding and 
discoloration of the pigment around her mouth.  She stated 
that these symptoms flared-up three to four times per month 
and lasted four to seven days.  She reported skin disease 
that she treated with shampoo and cortisone cream.  She 
reported poor cosmesis and difficulty wearing a bra.  She 
reported that she had not lost any time from school or work 
due to the condition.

Physical examination showed macular, slightly raised discrete 
lesions with crusting and exfoliation which covered 10 
percent exposed area affected and 5 percent of non-exposed 
area affected.  There was no evidence of tissue loss, 
induration or inflexibility.  There was hyperpigmentation 
around the lips with an abnormal texture and flaking of old 
lesions.  The examiner indicated that the skin disorder was 
slightly disfiguring, but that the skin lesions were not 
associated with systemic disease and did not manifest a 
nervous condition.  The diagnosis was seborrheic dermatitis 
involving 10 percent of the exposed area and 5 percent of the 
non-exposed area.  

In an October 2004 VA QTC examination, the veteran reported 
dryness, itchiness, shedding and crusting of the scalp.  She 
also reported pimple-like rashes occurring on the arms and 
legs with eczema and discoloration, crusting and exfoliation 
causing the skin to itch.  The veteran reported that clothing 
irritated the skin and that she had difficulty wearing a bra.  
She stated that she used cool, wet cloths to soothe the 
burning sensation in her skin and also used medicated shampoo 
and cortisone cream.

Physical examination showed six to seven early pimple-like 
bumps on the right flexor wrist and dorsal right hand, and 
two on the left hand.  No other rashes were noted.  There was 
dry scaly dermatitis on the scalp with a dry, scaly area 
which was macular on the right preauricular area.  The face 
showed mild hyperpigmentation with no abnormal texture, but 
slight exfoliation.  The diagnosis was seborrheic dermatitis 
on the scalp with no change from the prior examination.  In 
an addendum, the examiner indicated that skin disease was 
absent except for the scalp.  As to the scalp, he stated 
further, that there was no ulceration, exfoliation, or 
crusting on an exposed area.  Lesions to exposed areas of the 
body and the whole body affected were reported to be 4 
percent.  Further, there was no tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, and no 
limitation of motion.  There was abnormal texture, but not 
more that 6 square inches.  The skin lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.  

VA outpatient records from 2002 to 2004 show the veteran 
complained of and was treated for various maladies including 
her skin disorder.  The affected areas included the face, 
scalp, and behind the ears; none of the treatment included 
systemic therapy.  

Lay statements submitted on behalf of the veteran indicate 
that she has a visible skin condition that she has had many 
years.  

The Board finds that an increased evaluation in excess of 10 
percent is not warranted for seborrheic dermatitis under 
Diagnostic Code 7806.  C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  In order for an increased rating to be awarded, the 
veteran must show 20 to 40 percent of the entire body or 20 
to 40  percent of exposed areas affected, or systemic 
therapy.  In this case, the medical evidence of record shows 
seborrheic dermatitis primarily of the scalp with at worse 10 
percent of the exposed area affected and 5 percent of the 
non-exposed area affected.  See April 2003 and October 2004 
QTC VA examinations.  Though the veteran contends that her 
skin condition affects more areas than shown on the VA 
examinations, the medical evidence of record does not support 
this assertion.  The evidence shows the examiners noted bumps 
on both hands and flaking, hyperpigmentation and lesions 
around the mouth, but limited the diagnosis of dermatitis to 
the scalp only.  See April 2003 and October 2004 QTC VA 
examinations.  VA outpatient records show treatment primarily 
of the scalp, face, and area behind the ears.  Based on the 
foregoing, the Board finds that the evidence overall does not 
show that the veteran's service-connected skin disorder 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Further, it is clear that 
the skin disease has not required systemic therapy at any 
time during the appeal period.  Therefore, an increased 
rating is not warranted.

The Board notes that a disability under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  Although the medical evidence of record shows slight 
disfigurement around the mouth due to the veteran's skin 
condition, evidence does not show visible or palpable tissue 
loss, gross distortion, or asymmetry; neither does the 
evidence show two or three characteristics of disfigurement 
or even one characteristic of disfigurement to the degree 
specified in Diagnostic Code 7800.  See April 2003 VA QTC 
examination; see also 38 C.F.R. § 4.118 (2008).

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 10 percent for seborrheic 
dermatitis under Diagnostic Code 7806.

Migraine Headaches

The veteran contends she is entitled to an increased 
evaluation for migraine headaches that occur so frequently 
she is unable to work or attend classes at school.  

During a June 1999 VA QTC examination, the veteran reported 
painful headaches occurring three times per week that caused 
nausea and blurred vision, lasting for several hours.  She 
stated that during such episodes, she must lie down and 
cannot perform activities.  Neurological findings were normal 
and the diagnosis was chronic migraine headaches with ongoing 
pain.

On a January 2002 QTC VA examination, the veteran reported 
sensitivity to light and sound that triggered her migraine 
headaches.  She reported that the headaches occurred three to 
four times per week and caused vomiting and dizziness which 
lasted up to 24 hours.  She stated that she had been treated 
with narcotic shots for the pain and took Vicodin twice per 
day. She stated that she was unable to function when the 
migraine headaches occurred.  The diagnosis was migraine 
headaches with classic symptoms.

VA outpatient records from 2003 to 2005 show multiple 
treatments for migraine headaches consisting of Imitrex 
injections for pain.  The veteran's symptoms were sensitivity 
to light, nausea, vomiting, dizziness and throbbing pain 
behind the eye attributed to her migraine headaches.  

In an October 2004 QTC VA examination, the veteran reported 
similar symptoms with regard to her migraine headaches.  The 
neurological findings were normal and the diagnosis stated no 
change regarding migraine headaches.

In support of her claim, the veteran submitted lay statements 
from co-workers and a professor describing the impact of the 
veteran's health issues on work and school.  Although the 
school related letters and other documents such as grade 
reports and transcripts do not specify that it was the 
veteran's headaches that interfered with her attendance, the 
Board does note that in a February 2005 VA outpatient 
treatment record it was noted that a note was written to the 
veteran's school indicating that she had missed many days of 
school in October due to headaches.  Although these documents 
do not all specifically indicate that headaches prevented the 
veteran from attending classes, the Board will resolve doubt 
in the veteran's favor on this point given the nature of the 
supporting medical evidence of ongoing and frequent treatment 
for recurrent migraine headaches.  

Based on the evidence of record, the Board finds that a 
maximum disability rating of 50 percent is warranted for 
migraine headaches.  A 50 percent award requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The medical 
evidence of record demonstrates that the veteran's migraines 
occur several times per week and can last up to 24 hours each 
time.  During each episode, she is completely incapacitated 
and can only lie in darkness until the pain subsides.  See 
QTC VA examinations.  The headaches can occur at any time, 
often triggered by light or loud noise.  Because the 
headaches occur so often and last for several hours, the 
veteran's ability to work or go to school is severely 
impaired.  A lay statement provided by a professor described 
the difficulty the veteran had in the class due to excessive 
absences caused by her health issues which the medical 
evidence of record indicates are primarily her migraine 
headaches.  Statements by friends and co-workers indicated 
the veteran cannot hold a job due to her migraine headaches 
and is currently dependant on financial support from her 
mother.  Therefore, because the migraine headaches occur 
frequently, for prolonged periods of time and limit the 
veteran's ability to work or go to school, a maximum 50 
percent disability evaluation is warranted.

The Board finds any reasonable doubt regarding a degree of 
disability must be resolved in favor of the veteran and a 
maximum 50 percent disability rating will be afforded under 
Diagnostic Code 8100.  38 C.F.R. § 4.3 (2008).

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran is entitled to staged ratings for her skin condition 
and migraine headaches.  However, upon review of all the 
evidence of record, the Board finds that at no time during 
the pendency of the claims and since the effective dates of 
the grant of service connection has the veteran's skin 
condition or migraine headaches been more or less disabling 
than is reflected in the evaluations assigned.  




ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected seborrheic dermatitis is denied.

Entitlement to an initial 50 percent rating for service-
connected migraine headaches is granted subject to the laws 
and regulations governing the payment of monetary benefits. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


